Third District Court of Appeal
                              State of Florida

                       Opinion filed November 4, 2014.

                              ________________

                               No. 3D14-2560
                        Lower Tribunal No. 13-27204B
                            ________________

                              Borris Moralez,
                                  Petitioner,

                                      vs.

Marydell Guevara, Director, Miami-Dade County Corrections and
      Rehabilitation Department and the State of Florida,
                                 Respondents.



      A Case of Original Jurisdiction – Habeas Corpus

     Carlos J. Martinez, Public Defender, and James Moody, Assistant Public
Defender, for petitioner.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for respondents.


Before SHEPHERD C.J., and WELLS, and EMAS, JJ.

      WELLS, Judge.
      We treat Petitioner, Borris Moralez’s motion to enforce this court’s October

24, 2014 order granting his petition for writ of habeas corpus as a renewed petition

for writ of habeas corpus, which we grant.

      In our prior order we remanded this cause to the court below for an

expedited bond hearing pursuant to section 907.041(4)(c), Florida Statutes (2014),

and the applicable provisions of Florida Rules of Criminal Procedure 3.131 and

3.132. Rather than complying with this court’s order, the trial court judge below

summarily reiterated her earlier conclusion that Moralez would be held without

bond (and without further hearing) following revocation of his pretrial release for a

non-criminal violation of a condition originally imposed.

       Based upon our review of the truncated proceeding conducted by Judge

Stacy D. Glick on remand, which confirmed our earlier determination that

revocation of Moralez’s pretrial release was not predicated on a finding of

probable cause to believe that Moralez committed a new crime while on pretrial

release, and given the trial court’s failure to conduct a proper hearing in

accordance with the express terms of our mandate, we order that Moralez be

immediately released without a monetary bond but with the same non-monetary

conditions as those imposed in his original pretrial release.

      This opinion shall take effect immediately; no motions for rehearing will be

entertained.



                                          2